Title: From Benjamin Franklin to Francis Coffyn, 22 November 1779
From: Franklin, Benjamin
To: Coffyn, Francis


Sir
Passy, Nov. 22. 1779.
I imagine Capt. Cunnyngham will be at Dunkerque by the time you receive this. I desire you would furnish him with what Money he may want for his comfortable Subsistance while he Stays at Dunkerque.
Inclosed I Send you a Complaint I received from some of the People of the Black Prince, and request you or Mr. Torris, would ease me of Such Trouble, I having really nothing to do with the Payment of those People. I have not heard what was done with the new Commissions, I Sent you, or whether the Cruize of the Black Prince and Princess took place or was laid aside.
With great Esteem, I have the honour to be &c.
Mr. Coffin
